DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2021.
Applicant’s election without traverse of Group I in the reply filed on 4/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 are rejected for their double inclusion of “a frustoconical cone” which is also recited in claim 4, from which the claims depend.  It is unclear if this is the same, or a different cone.  Claim 8 is rejected for its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mitsuo (JPH0552301). 
Regarding claim 1, Mitsuo discloses a heat exchanger (see Fig. 15-16/19/21) comprising: a shell (20) having an inlet (23) and an outlet (24) and forming a cavity; wherein a first of a liquid refrigerant and a vapor refrigerant enters the inlet of the shell; a coiled tube (30) positioned within the cavity, the coiled tube connected to an inlet tube (29) from outside the shell and an outlet tube (27) to outside the shell; wherein a second of the liquid refrigerant and the vapor refrigerant enters the inlet tube of the coiled tube; and a swirler (47) arranged adjacent the inlet of the shell, the swirler being dimensioned to distribute the first of the liquid refrigerant and the vapor refrigerant across the coiled tube.
Regarding claim 3, Mitsuo discloses the limitations of claim 1, and Mitsuo further discloses the swirler (47) comprises a plurality of blades.
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pan (CN101140145).  
Regarding claim 1, Pan discloses a heat exchanger (see Fig. 1) comprising: a shell (1) having an inlet (15) and an outlet (4) and forming a cavity; wherein a first of a liquid refrigerant and a vapor refrigerant enters the inlet of the shell; a coiled tube (3) positioned within the cavity, the coiled tube connected to an inlet tube (19) from outside the shell and an outlet tube (20) to outside the shell; wherein a second of the liquid refrigerant and the vapor refrigerant enters the inlet tube of the coiled tube; and a swirler (swirl generating device 6) arranged adjacent the inlet of the shell, the swirler being dimensioned to distribute the first of the liquid refrigerant and the vapor refrigerant across the coiled tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN101140145) in view of Couturie (FR3024218) and Konovalov (RU22253803).
	Regarding claims 2, 4, 5, Pan teaches the limitations of claim 1, and Pan does not teach the swirler comprises: a frustoconical cone; and a plurality of blades extending from the frustoconical cone.
	Couturie, directed to a swirler for a heat exchanger, teaches the swirler comprises: a cone (see cone shape of distributor 30); and a plurality of blades (38) extending from the frustoconical cone, in order to improve distribution (Page 2).   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan to include the swirler of Couturie, in order to improve distribution (Page 2).
	Konovalov, also directed to a swirler (see Fig. 1-2) with cone (8) and a plurality of blades (9) extending from the cone, teaches wherein the cone is a frustoconical cone (“truncated cone” 8), and such a shape is suitable for use in a swirl type fluid distributor (Page 11).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan to include the frustoconical cone of Konavalov, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
	Regarding claim 6, Pan as modified teaches the limitations of claim 4, and Couturie further teaches the swirler comprises: a cone; and a plurality of blades (38) symmetrically extending from the frustoconical cone about a circumference of the frustoconical cone.  Konovalov further teaches the cone is frustoconical (“truncated cone” 8).
	Regarding claim 7-8, Pan as modified teaches the limitations of claim 4, and Couturie further teaches a cone having a first diameter at a first end (34) adjacent the inlet of the shell and a second diameter opposite the inlet of the shell (32), the first diameter being less than the second diameter; and a plurality of blades (38) extending from the cone, a first diameter of an outside portion of the plurality of blades being less than a second diameter of the outside portion of the plurality of blades; the first diameter of the cone is less than a diameter of the inlet (18) of the shell; and the first diameter of the outside portion of the plurality of blades is substantially equal to the diameter of the inlet of the shell. Konovalov further teaches the cone is frustoconical (“truncated cone” 8).
	Regarding claim 11, Pan as modified teaches the limitations of claim 4, and Couturie further teaches wherein the plurality of blades (38) are curved.
	Regarding claim 12, Pan as modified teaches the limitations of claim 4, and Couturie further teaches an outer surface of the cone and an outer surface of the plurality of blades are substantially parallel to one another (see outer surface of 37 & 38). Konovalov further teaches the cone is frustoconical (“truncated cone” 8).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN101140145) in view of Couturie (FR3024218) and Konovalov (RU22253803) and Anderson (US20190390924).
Regarding claim 9-10, Pan as modified teaches the limitations of claim 4, and Pan does not teach the plurality of blades have a blade angle selected from substantially 40, 45, 50, 55, 60, and 65, the blade angle is substantially 60.
	Anderson teaches the blade angle may be optimized in order to provide even flow into the heat exchanger (¶[0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan to include a blade angle selected from substantially 40, 45, 50, 55, 60, and 65, the blade angle is substantially 60, 
since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (JPH0552301) or Pan (CN101140145) in view of Wongwises (US20170131039). 
Regarding claims 13-14, Mitsuo/Pan teaches the limitations of claim 1, and Mitsuo/Pan does not teach the coiled tube comprises fins that increase an available surface area of the coiled tube and  the fins are louvered.
Wongwises teaches the coiled tube comprises fins (Fig. 4A-4B) that increase an available surface area of the coiled tube and  the fins are louvered, in order to enhance heat transfer performance (¶[0015]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsuo/Pan to include the louvered fins of Wongwises, in order to enhance heat transfer performance (¶[0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763